Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Claim 1 is directed to an allowable product, with claims 3-11 and 13 dependent therefrom. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 16, 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Examiner notes that the claim 20 dependency from allowable method claim 14 also places the claim in condition for allowance. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Akiko Kobayashi on 4/6/2022.
The application has been amended as follows: 

CLAIMS:
In claim 14, the limitation reading:
“until a height gage coupled with the arm support shows a predetermined vertical shift,” is hereby amended to 
“until[[ a ]] the height gage coupled with the arm support shows[[ a ]] the predetermined vertical shift”.

Reasons for Allowance 
Claims 1,3-11,13-14,16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s After Final submission filed on 3/23/2022 included amendments to claim 1 in order to incorporate previous claim 12, which was indicated as containing allowable subject matter in the previous office action mailed on 3/9/2022. Claims 14, 16, and 18-20 are hereby rejoined due to the amendments made to base claim 14, incorporating the allowable subject matter of the apparatus claim 1. 
Montgomery (US 2346861) in view of Tanaka (US 7371158), and in further view of Podnik (GB 2208069A) taught the claimed invention of previous claim 1, as elucidated in the Final Rejection. Lehmann, as explained in the previous office action, is considered pertinent art to the subject matter of previous claim 12, however the additional combination of Lehmann into the invention of Montgomery in view of Tanaka and in further view of Podnik would require modification of the tertiary reference of Podnik. This extensive reconstruction would be considered nonobvious to one having ordinary skill in the art, hindsight, and would inhibit the functionality of the combined references. 
The prior art when taken alone or in combination does not teach, suggest, or render obvious the vertical adjustment, height gage, and vertical oscillation of the grinding wheel disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim. 
Independent claim 14 is rejoined herein and recites the allowable subject matter and method of using the apparatus of claim 1, and is thus also in condition for allowance. Claims 3-11, 13, 16, and 18-20 are allowed dude to dependency from an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723